Citation Nr: 0032727	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  94-08 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  What evaluation is warranted for hemorrhoids, currently 
evaluated as noncompensable.  

4.  Entitlement to VA disability compensation for skin 
rashes, hair loss, sensitivity to foods and vision loss 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991) 
due to treatment at a VA facility in February 1998.  

5.  Entitlement to VA disability compensation for a back 
disability pursuant to the provisions of 38 U.S.C.A. § 1151 
due to treatment at a VA facility in January 1994.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to June 
1978.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In September 1986, the Board denied entitlement to service 
connection for a back disability.  That decision is final.  
The veteran has attempted to reopen his claim and this appeal 
ensued when the RO found that no new and material evidence 
had been received.  

This decision will address the issue of whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for back 
disability.  The remaining issues will be addressed in the 
Remand that follows the decision.  

In May 2000, the veteran appeared before the undersigned and 
gave testimony in support of his claim.  


FINDINGS OF FACT

1. The Board, in September 1986, denied service connection 
for a low back disability.

2. The additional documentation received since the Board's 
September 1986 decision, when viewed in context with all the 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3. The evidence recently submitted is relevant and probative, 
bears directly and substantially upon the matter of the 
origins of the disability at issue, and is not cumulative or 
redundant when assessed with the other evidence of record.  


CONCLUSION OF LAW

The additional evidence, received since the Board's September 
1986 denial of entitlement to service connection for a low 
back disability, constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for that disability.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that the evidence recently presented in 
support of reopening his claim of service connection for a 
low back disability, is not only new and material, but is 
also sufficient to grant service connection, particularly 
when that evidence is considered in light of the entire 
record.  The appellant maintains that he developed a low back 
disorder as result of military service.  He points out that 
during military service, and that since that time, he has 
suffered continuing low back problems.

Pertinent VA law provides that service connection may be 
allowed for a disability that is incurred in or aggravated by 
the veteran's period of active service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991). An allowance of service connection requires 
that the facts establish that a particular disease or injury, 
resulting in disability, was incurred in service.  38 C.F.R. 
§ 3.303(a) (2000).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), cited 
Edenfield v. Brown, 8 Vet. App. 38 (1995), and noted that 38 
U.S.C.A. §§ 5108, 7104(b), and 7105(c) required that to 
reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO) there must be "new and 
material presented or secured" since the time that the claim 
was finally disallowed on any basis.  Evans, 9 Vet. App. at 
283.

A decision of the Board is final. 38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (2000).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the case. 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

The question before the Board on this issue is the limited 
question of whether the veteran has submitted new and 
material evidence to reopen his previously denied claim.  To 
reopen a finally denied claim, a veteran must submit new and 
material evidence. 38 U.S.C.A. § 5108, 7105 (West 1991); 38 
C.F.R. § 3.104 (2000).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (2000).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
so, the merits of the claim must be evaluated after ensuring 
the duty to assist under has been fulfilled.  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). The new and material evidence must be presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

In September 1986, the Board denied service connection for a 
low back disorder. The September 1986 Board decision is the 
last final decision on the issue of service connection for a 
low back disorder. Therefore, the Board shall review the 
evidence of record at the time of, and evidence submitted 
since, that decision.

The evidence previously considered by the Board included the 
veteran's service medical records, hearing testimony, and 
post service VA and private treatment records. The service 
medical records show that the veteran complained of back pain 
in April 1976, and stated that it had begun during boot camp.  
Pain on percussion was noted.  The diagnosis was, bad back 
placement because of poor mattress.  At separation in May 
1978, his spine was found to be normal.  The VA medical 
records show that in April 1985, the veteran complained of 
back pain since lifting a heavy object in service, and he 
stated that he had intermittent back pain which was 
aggravated by bending or lifting.  Tenderness of the lumbar 
spine was found on examination.  The diagnosis was, chronic 
lumbosacral strain.  The veteran was also treated by VA in 
July 1985 for low back pain.  X-rays were reported to show a 
transitional lumbosacral junction.  Private records show 
treatment for low back pain in October 1985.  The Board found 
that the veteran had low back pain as the result of a 
transitional lumbosacral junction, a congenital anomaly.  It 
was determined that the veteran did not have a chronic back 
disorder as the result of a disease process or injury during 
service.  

The evidence of record subsequent to that Board decision 
includes VA and private medical records, lay statements and 
hearing testimony.  While some of this evidence is cumulative 
or redundant, the Board finds that a private medical record 
dated in July 1978 which shows that the veteran complained of 
low back pain for one year is new and material to his claim.  
This evidence shows treatment for low back complaint one 
month after service discharge and relates a history of 
complaints during service.  In addition, a lay statement 
received in 1997 from an individual who stated that she 
witnessed the veteran using a heating pad and ointments on 
his back since 1975 is also new and material to the veteran's 
claim since it attests to the veteran complaining of back 
pain and treating himself for back complaints during service 
and thereafter.  

The newly submitted evidence includes information not 
previously considered. While not commenting on the 
reliability, credibility or thoroughness of the submitted 
statement, it suggests, when taken at face value, that the 
veteran had a chronic back condition during and within a 
short time subsequent to service discharge.  The lay 
statement along with the medical record noted relate to the 
issue of continuity and chronicity of the veteran's back 
disability.  The evidence, for purposes of determining 
whether the claim is reopened, is presumed credible.  
Therefore, it is concluded that the veteran's claim should be 
reopened.  


ORDER

To the extent that evidence submitted since the September 
1986 Board decision constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a low back disability, the appeal is granted.



REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-114 Stat. 2096 
(2000), became law.  This liberalizing legislation is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board has found that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a low back disability.  Thus, the issue 
concerning service connection for a low back disability 
should be reviewed on a de novo basis.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Board notes that the veteran has 
not undergone a current VA examination regarding his current 
complaints, including the etiology of any current back 
disorder.  VA has a duty to assist a claimant in the 
development of his claim.  38 U.S.C.A. § 5103 (West Supp. 
2000).  This includes obtaining a medical examination or 
medical opinion when either is necessary to make a decision 
on the claim.  

The veteran seeks service connection for PTSD.  The record 
shows that he was examined by VA in July 1997.  At that time 
the examiner noted that the claims file was not available for 
review.  The veteran underwent psychological testing and the 
examiner found that there was some evidence of a post-
traumatic stress disorder, depression, a bipolar disorder and 
a characterlogical or borderline personality disorder that 
needed to be ruled out.  In addition, the veteran has 
described stressful events in service to include, being 
diagnosed with hemorrhoids in service; being assaulted by a 
drill instructor in boot camp; witnessing solders cut their 
wrists; witnessing two Marines jump from a three story 
barrack; witnessing a Marine being choked; and being hit in 
the head with a stick during a fight with two other Marines.  
He also stated that his company was on standby on one 
occasion preparing for trouble in the Panama Canal, as well 
as two other standby duties in disaster areas overseas.  The 
Board notes that the RO has not attempted to verify the 
veteran's stressors.  The RO must provide the veteran an 
opportunity to produce a comprehensive list of his claimed 
in-service stressor events, particularly those advanced by 
the veteran on his statement submitted in March 1995.  Then, 
RO should seek verification of this information from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army & Joint Services Environmental 
Support Group (ESG)).

In addition, the veteran should be scheduled for another VA 
examination to confirm whether he currently suffers from 
current disability attributable to PTSD due to a verified 
stressor in service.   

The veteran seeks an increased evaluation for his service-
connected hemorrhoids.  The Board notes that the veteran has 
not undergone a recent VA examination to evaluate his 
disability.  He was last examined by VA in July 1997 and at 
that time the examiner stated that the veteran had internal 
and external hemorrhoids.  No additional information was 
provided.  The veteran has stated at his May 2000 hearing 
that he has anemia from bleeding hemorrhoids.  The Board is 
of the opinion that a current and comprehensive examination 
is in order.  

The veteran has claimed that he has a skin rash, hair loss, 
sensitivity to foods, and vision loss due to treatment at a 
VA facility in February 1998 and that he has a back 
disability due to treatment at a VA facility in January 1994.  
He argues that medicine prescribed him in February 1998 
caused a skin rash, hair loss, sensitivity to food, and 
vision loss and that being struck by an X-ray table in 
January 1994 caused his back problems.  VA records show that 
the veteran was treated in February 1998 for abdominal 
cramps, and medication was prescribed. On February 18, 1998, 
he was seen for an eye examination.  He has been seen for 
skin problems in March 1994 and in 1996 and 1998.  He was 
also treated for a skin rash in 1999.  VA records show that 
in January 1994, the veteran was treated at a VA facility in 
January 1994 for back complaints, and in April 1994, it was 
noted by way of history that the veteran had had low back 
pain for 20 years and had been stable until he was injured 
taking sinus X-rays at a VA facility in January 1994.  The 
finding was exacerbation of chronic lumbar strain.  The 
veteran has testified that he was given Benadryl and eye 
drops by VA and that he subsequently began to swell and 
blisters appeared.  He also reported that he had blurred 
vision that same day.  He reported that he began to lose his 
hair the next day.  The veteran has not undergone a VA 
examination to evaluate his complaints and a medical opinion 
has not been requested.  

The Board notes that the most recent Supplemental Statement 
of the Case (SSOC) was issued in June 1999 and discussed VA 
records dated from January 13, 1994 to March 14, 1999.  
Subsequent to the issuance of the SSOC, additional VA records 
were associated with the claims file dated from March 9, 1999 
to June 01, 1999.  A SSOC on these records has apparently not 
been issued.  38 C.F.R. §§ 19.31, 20.1304(c) (2000).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:




1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO should take appropriate 
steps to contact the veteran to obtain 
the names and addresses of all medical 
care providers who have treated him for 
any of the disorders at issue in this 
appeal, including private, VA or other 
government examiners.  The RO should 
request the veteran to furnish signed 
authorizations for release of any private 
medical records, if applicable. The RO 
should obtain all additional VA medical 
records.  All evidence received must be 
incorporated into the claims folder.

2. The RO should take appropriate steps 
to contact the veteran in order to 
request information concerning the in-
service stressor events he feels have 
resulted in his current diagnosis of PTSD 
(including those advanced by the veteran 
in his March 1995 statement).  It should 
be impressed upon the veteran that 
complete details such as names, dates, a 
specific locations must be given.  In 
addition, the veteran should be informed 
of alternate methods to support his 
claim, such as buddy statements, letters, 
and diary records.  Sufficient time for 
the veteran to submit additional 
information must be allowed.  After the 
veteran submits his written statement and 
any other supportive evidence, the RO 
should forward it (along with copies of 
his service personnel records and any 
other records relevant to the PTSD claim) 
to the USASCRUR, and request that the 
USASCRUR investigate and attempt to 
verify the alleged stressors through all 
available sources.  The RO should request 
the USASCRUR to provide information to 
verify events claimed as stressors.  If 
the record does not contain adequate 
information to refer to USASCRUR for 
stressor verification, the RO should note 
in the record the reason for the failure 
to refer the matter to USASCRUR.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
ascertain whether he currently suffers 
from disability manifested by PTSD and, 
if so, the examiner should comment upon 
any link between the current 
symptomatology and the claimed inservice 
stressors.  The veteran should be advised 
by the RO of the potential consequences 
of his failure to report for any 
examination scheduled.  The report of the 
psychiatric examination should include 
complete rationale for all opinions 
expressed. All necessary special studies 
or tests, to include psychological 
testing and evaluation should be 
accomplished.  The claims folder must be 
made available to the examiners for 
review in conjunction with the 
examination, and the examiner should 
indicate in his/her report that this was 
accomplished.  

4.  The RO should schedule the veteran 
for a VA orthopedic examination to be 
performed by a board certified 
orthopedist, if available, to evaluate 
the veteran's low back complaints.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examiner should 
indicate in the report that this was 
accomplished.  Any necessary tests, 
including X-rays should be conducted.  
The examiner must offer an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current back disability is related to the 
veteran's inservice complaints or whether 
any pre-existing congenital condition was 
aggravated by the veteran's service.  In 
addition, the examiner should review the 
record to determine whether the veteran 
has additional chronic disability of the 
back that is the result of an injury in 
1994.  This opinion requires that the 
examiner have access to the claims file, 
and particularly to relevant records of 
treatment prior to that time, the 
veteran's treatment by VA in January 
1994, and treatment thereafter.  The 
rationale for the opinion should be set 
forth.  

5.  The RO should schedule the veteran 
for a VA proctology examination to 
evaluate his service-connected hemorrhoid 
disability.  All indicated tests 
including a blood test, must be 
conducted.  The claims file and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
indicate in the report that this was 
accomplished.  The examiner must comment 
on whether the veteran has hemorrhoids 
with persistent bleeding, secondary 
anemia, or fissures.  The examiner should 
also indicate if any hemorrhoids noted 
are irreducible, large or thrombotic 
hemorrhoids with excessive redundant 
tissue, and evidence of frequent 
recurrences.  

6.  The RO should schedule the veteran 
for VA examinations to be performed by 
the appropriate board certified 
physicians to evaluate his hair loss, 
skin rash, vision loss, and food 
sensitivity complaints.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiners, and each should indicate in 
the examination reports that this was 
accomplished.  The examiners should 
evaluate the veteran's current complaints 
and determine the etiology of any 
disorders found.  The examiners should 
determine whether it is at least a likely 
as not that any current disability found 
is related to treatment/medication 
received at a VA facility in February 
1998.  Complete rationale must be 
provided for any opinions given or 
conclusions drawn.  

7.  Upon completion of the above noted 
development, the RO should review the 
record and ensure that the Board's 
directives have been fully complied with.  
If not, corrective action must be taken.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  

8. Then the RO should undertake any other 
development deemed appropriate and 
readjudicate the issues on appeal.  The 
issue of entitlement to service 
connection for a back disability must be 
reviewed on a de novo basis.  The RO 
should also consider the findings in  
Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, 
separate or "staged" ratings may be 
assigned for separate periods of time 
based on the facts found) when evaluating 
the veteran's hemorrhoid disability.  


The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  The supplemental statement of the case 
must include reference to and a discussion of any newly 
acquired evidence received since the issuance of the last 
SSOC in June 1999.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order. By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate decision warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS`
	Veterans Law Judge
	Board of Veterans' Appeals



 

